Case 1:18-cv-01249-RM-STV Document 229 Filed 03/25/21 USDC Colorado Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge Raymond P. Moore

  Civil Action No. 18-cv-01249-RM-STV

  JAMES ARTHUR FAIRCLOTH,

            Plaintiff,

  v.

  COLORADO DEPARTMENT OF CORRECTIONS,
  DEAN WILLIAMS,
  RICK RAEMISCH,
  SUSAN TIONA,
  RENAE JORDAN, and
  RISHI ARIOLA-TIRELLA,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

            This matter is before the Court on the Recommendation of United States Magistrate

  Judge (the “Recommendation”) (ECF No. 226) to deny Defendants’ Motion to Dismiss (the

  “Motion”) (ECF No. 204). Defendants have filed an Objection (ECF No. 227) which objects in

  part to the Recommendation. After consideration of the Recommendation, Motion, Objection,

  Plaintiff’s Response (ECF No. 228) to the Objection, and relevant parts of the court record, and

  being otherwise fully advised, the Court finds and orders as follows.

       I.       BACKGROUND

            The Recommendation ably set forth the background which gives rise to Plaintiff’s action

  so it will not be repeated here. Instead, the Court will provide a brief summary in order to give

  context to this Order and provide additional background as appropriate in addressing the

  Objection.
Case 1:18-cv-01249-RM-STV Document 229 Filed 03/25/21 USDC Colorado Page 2 of 10




           Briefly, Plaintiff, an inmate in the custody of the Colorado Department of Corrections

  (“CDOC”), suffered from the chronic Hepatitis C Virus (“HCV”). Plaintiff alleges he was denied

  treatment for his serious medical condition based on purely non-medical reasons, e.g., whether

  he participated in a Drug and Alcohol Treatment Program. This denial was allegedly the result of

  the requirements set forth or mandated under certain Clinical Standards and Practices (the

  “Clinical Standards”) which Defendants Rishi-Tirella, Jordan, and Tiona approved and signed

  and for which Defendant Raemisch was ultimately responsible. Plaintiff brings the following

  claims for relief: (1) First Claim for injunctive relief against Defendant Williams under 42

  U.S.C. § 1983 alleging violations of the Eighth and Fourteenth Amendments; (2) Second Claim

  for damages against Defendants Raemisch, Rishi-Tirella, Jordan, and Tiona under 42 U.S.C. §

  1983 alleging violations of the Eighth and Fourteenth Amendments; and (3) Third Claim against

  CDOC for violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132, et seq.

           Defendants moved to dismiss under Fed. R. Civ. P. 12(b)(6) as to the First and Second

  Claims arguing (1) failure to state a claim; (2) Defendants Raemisch, Rishi-Tirella, Jordan, and

  Tiona are entitled to qualified immunity as to all claims against them in their individual

  capacities; and (3) certain claims are barred by the statute of limitations. Defendants, in their

  reply brief, however, withdrew their Motion without prejudice as to Defendant Williams. (ECF

  No. 221, p. 6 n.1.) Accordingly, the Motion is only directed to the Second Claim against

  Defendants Raemisch, Rishi-Tirella, Jordan, and Tiona. The Magistrate Judge found against

  Defendants on all arguments and recommended denying the Motion. Defendants’ Objection

  followed.

     II.      LEGAL STANDARD

           Pursuant to Fed. R. Civ. P. 72(b)(3), this Court reviews de novo any part of the



                                                    2
Case 1:18-cv-01249-RM-STV Document 229 Filed 03/25/21 USDC Colorado Page 3 of 10




  magistrate judge’s recommendation to which a proper objection is made. An objection is proper

  only if it is sufficiently specific “to focus the district court’s attention on the factual and legal

  issues that are truly in dispute.” United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060

  (10th Cir. 1996). “In the absence of a timely objection, the district court may review a

  magistrate’s report under any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165,

  1167 (10th Cir. 1991).

             In evaluating a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court must accept as

  true all well-pleaded factual allegations in the complaint, view those allegations in the light most

  favorable to the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. Brokers’

  Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136 (10th Cir. 2014); Mink v. Knox,

  613 F.3d 995, 1000 (10th Cir. 2010). The complaint must allege a “plausible” right to relief. Bell

  Atl. Corp. v. Twombly, 550 U.S. 544, 569 n.14 (2007); see also id. at 555 (“Factual allegations

  must be enough to raise a right to relief above the speculative level.”).

      III.      DISCUSSION

             A. Sufficiency of § 1983 Allegations

             A prison official’s deliberate indifference to an inmate’s serious medical needs violates

  the Eighth Amendment, made applicable to the states by the Fourteenth Amendment. See Estelle

  v. Gamble, 429 U.S. 97, 104 (1976).1 “Deliberate indifference” involves an objective and

  subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). As relevant here, “[t]he

  subjective prong of the deliberate indifference test requires the plaintiff to [demonstrate] the




  1
    Defendants argued Plaintiff’s claim under the Fourteenth Amendment should be dismissed as duplicative of his
  claim under the Eighth Amendment. Based on Plaintiff’s response to the Motion, the Recommendation construed
  Plaintiff’s citation to the Fourteenth Amendment to simply reflect its role in applying the Eighth Amendment to the
  states. (ECF No. 226, p. 8 n.3.) No party objects to this characterization; accordingly, the Court accepts such
  construction of the § 1983 claims.

                                                           3
Case 1:18-cv-01249-RM-STV Document 229 Filed 03/25/21 USDC Colorado Page 4 of 10




  prison official’s culpable state of mind.” Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005). The

  subjective component is met “where the official knows of and disregards an excessive risk to

  inmate health or safety, and there is an affirmative link between the constitutional deprivation

  and the supervisor’s actions.” Keith v. Koerner, 707 F.3d 1185, 1188 (10th Cir. 2013) (quotation

  marks and citation omitted). “This affirmative link has had three related, indistinct prongs in our

  case law: (1) personal involvement, (2) sufficient causal connection, and (3) culpable state of

  mind.” Keith, 707 F.3d at 1188 (quotation marks and citation omitted).

         Defendants argued the complaint failed to establish: (1) the objective component; (2) the

  subjective component; and (3) personal involvement (supervisory liability) as required by

  § 1983. The Recommendation found otherwise. Defendants’ Objection challenges the findings as

  to the second (subjective) and third (personal participation) interrelated factors, but not the first.

  As no party objects to the Recommendation’s finding that the objective component has been

  plausibly plead, and after finding no clear error, the Court accepts this finding. Thus, the Court

  examines the Objection to the findings concerning personal participation and the subjective

  component.

         To start, Defendants argue Plaintiff fails to plead facts showing Defendants acted with

  deliberate indifference. Defendants assert Plaintiff has pled nothing more than a medical

  malpractice claim – a deviation from the accepted standard of medical care. This argument is

  rejected. As Plaintiff counters, he does not allege there were alternative courses of treatment and

  Defendants failed to choose Plaintiff’s preferred course of treatment. Instead, Plaintiff alleges

  that Defendants failed to treat his chronic HCV at all.

         Next, Defendants argue that, as to Defendants Rishi-Tirella, Jordan, and Tiona, Plaintiff’s

  allegations that they approved and signed the Clinical Standards which resulted in Plaintiff’s



                                                     4
Case 1:18-cv-01249-RM-STV Document 229 Filed 03/25/21 USDC Colorado Page 5 of 10




  unconstitutional delay of his HCV treatment are insufficient to meet the subjective component.

  Such failure, Defendants assert, is tantamount to a failure to sufficiently allege personal

  participation. In other words, Defendants contend that “merely” signing the Clinical Standards

  with only threadbare allegations that any of the Defendants were made aware of Plaintiff’s

  Hepatitis C concerns are insufficient. Plaintiff counters that he need not allege that each

  supervisory defendant was deliberately indifferent towards Plaintiff individually, i.e., in

  particular. Instead, Plaintiff contends, it is sufficient if his allegations are that the supervisory

  defendant showed deliberate indifference toward the likelihood that the policy would result in

  injury like the one Plaintiff suffered, citing to Burke v. Regalado, 935 F.3d 960 (10th Cir. 2019).

          Under Burke, where the defendant did not personally participate in the underlying

  constitutional violation, supervisory liability may be predicated on allegations that defendant “(1)

  … maintained a policy or custom that (2) led to the underlying constitutional violation and (3)

  that he acted with deliberate indifference.” Burke, 935 F.3d at 999. Plaintiff’s allegations here are

  sufficient to plausibly allege supervisory liability.

          Plaintiff alleges that Defendants Rishi-Tirella, Jordan, and Tiona are the former Interim

  Chief Medical Officer of CDOC responsible for medical care, the Director of Clinical and

  Correctional Services of CDOC responsible for overseeing administration of prisoner care, and

  the Chief Medical Officer of CDOC, respectively. Plaintiff further alleges these Defendants

  approved and signed different versions of the Clinical Standards, the application or

  implementation of which allegedly resulted in Plaintiff being refused treatment for his serious

  medical condition even though non-defendant CDOC medical providers recognized his

  condition. Finally, given these Defendants’ medical positions in CDOC, the allegations – and the

  reasonable inferences to be drawn therefrom – are sufficient to support that they were



                                                      5
Case 1:18-cv-01249-RM-STV Document 229 Filed 03/25/21 USDC Colorado Page 6 of 10




  deliberately indifferent to the risk that the non-medical requirements would result in a

  constitutional violation like the one Plaintiff allegedly suffered. See Burke, 935 F.3d at 1000. See

  also Keith, 707 F.3d at 1189 (“official’s knowledge of the risk need not be knowledge of a

  substantial risk to a particular inmate, or knowledge of the particular manner in which injury

  might occur” (italics in original, quotation marks and citation omitted)). Accordingly,

  Defendants’ objections as to Defendants Rishi-Tirella, Jordan, and Tiona are overruled.

         Defendants’ objection as to Defendant Raemisch is similarly unavailing. Plaintiff alleges

  Defendant Raemisch was the CDOC Director at all relevant times, who had oversight and

  authority over all aspects of the management and governance of CDOC, including responsibility

  for the administration of medical care for prisoners in CDOC’s custody. In addition, Plaintiff

  alleges that, as early as April 2014, Plaintiff began writing letters to Defendant Raemisch

  complaining that he was being denied treatment of his chronic HCV. Plaintiff alleges he

  specifically called Defendant Raemisch’s attention to guidelines on initiating HCV therapy.

  Plaintiff also alleges his letters and grievances to Defendant Raemisch maintained that the Eighth

  Amendment required CDOC to treat his HCV and that he should not be required to participate in

  a Drug and Alcohol Treatment Program. Defendants contend these letters are analogous to cases

  which have found that filing grievances with prison authorities are insufficient to establish

  personal participation. The Court, however, is not persuaded.

         Plaintiff’s allegations do not consist of merely a response and denial of a grievance by

  someone who is not responsible for treatment. See Requena v. Roberts, 893 F.3d 1195, 1216

  (10th Cir. 2018) (mere response and denial of grievance insufficient to establish personal

  participation); Stewart v. Beach, 701 F.3d 1322, 1328 (10th Cir. 2012) (no liability where

  defendant’s “only involvement was to deny the grievance appeal”). As stated by the Tenth



                                                   6
Case 1:18-cv-01249-RM-STV Document 229 Filed 03/25/21 USDC Colorado Page 7 of 10




  Circuit in Gallagher v. Shelton, 587 F.3d 1063 (10th Cir. 2009), upon which Defendants rely, “a

  denial of a grievance, by itself without any connection to the violation of constitutional rights

  alleged by plaintiff, does not establish personal participation under § 1983.” 587 F.3d at 1069

  (italics added). Here, as the Recommendation found, Plaintiff plausibly alleges that Defendant

  Raemisch was aware of the constitutional violation and allowed it to continue. Here, Plaintiff’s

  allegations tend to show that, as the Director of CDOC who possessed responsibility for

  administration of medical care, including the Clinical Standards at issue, Defendant Raemisch

  was aware of the substantial risks of serious harm in promulgating, implementing, and enforcing

  the Clinical Standards. In other words, Defendant Raemisch had a connection to the alleged

  violation of Plaintiff’s constitutional rights. And, further, Plaintiff alleges he repeatedly notified

  Defendant Raemisch that, due to the Clinical Standards, he was continually denied treatment for

  his chronic HVC but Defendant Raemisch continued to fail to act. Accordingly, Plaintiff’s

  allegations are sufficient.

          In summary, at this stage, Plaintiff has alleged facts sufficient to state a plausible claim

  for relief to survive Defendant’s Motion.

          B. Qualified Immunity

          When a defendant asserts a qualified-immunity defense, the burden shifts to the plaintiff

  to allege facts sufficient to show “(1) that the defendant violated a constitutional or statutory

  right (2) that was clearly established at the time of the conduct in question.” Dahn v. Amedei, 867

  F.3d 1178, 1185 (10th Cir. 2017). The Court “can decide which prong to address first, and need

  not address both.” Id. To survive Defendant’s Motion seeking dismissal, Plaintiff must “nudge

  his claims across the line from conceivable to plausible.” Id. (quoting Twombly, 550 U.S. at 570

  (alterations and quotation marks omitted)).



                                                     7
Case 1:18-cv-01249-RM-STV Document 229 Filed 03/25/21 USDC Colorado Page 8 of 10




         Defendants challenge the Recommendation’s finding as to the first prong – that Plaintiff

  plausibly alleges Defendants Raemisch, Rishi-Tirella, Jordan, and Tiona violated Plaintiff’s

  constitutional rights. Defendants summarily assert that, for the reasons they discussed as to the

  sufficiency of the § 1983 allegations and as set forth in their filings related to the Motion,

  Plaintiff failed to meet his burden. The Court, however, has overruled Defendants’ objections as

  to the sufficiency of the § 1983 allegations. And, as to Defendants’ reference to their earlier

  filings, the Court declines to search through such filings to determine what – if anything – in

  such filings support Defendants’ conclusory argument. See United States v. City of Las Cruces,

  289 F.3d 1170, 1186 (10th Cir. 2002) (“This court declines to sift through the record to find

  support for the appellants’ contentions.” (quotation marks and citation omitted)). Accordingly,

  Defendants’ objection is overruled.

         This leaves the Recommendation that the law was clearly established. Defendants do not

  object to this recommended finding and, after finding no clear error, the Court accepts this

  recommendation.

         C. Statute of Limitations

         “A statute of limitations defense may be appropriately resolved on a [Rule] 12(b) motion

  when the dates given in the complaint make clear that the right sued upon has been

  extinguished.” Sierra Club v. Okla. Gas & Elec. Co., 816 F.3d 666, 671 (10th Cir. 2016)

  (quotation marks omitted, brackets in original). Defendants argued that certain claims are barred

  by the two-year statute of limitations applicable to § 1983 claims. Plaintiff argued the continuing

  violation doctrine applies in determining whether the statute of limitations has run as to any

  claim or Defendant. The Magistrate Judge found he need not reach the continuing violation

  doctrine “because each individual claim is based on conduct within the limitations period” and



                                                    8
Case 1:18-cv-01249-RM-STV Document 229 Filed 03/25/21 USDC Colorado Page 9 of 10




  he could not conclude that any claims against any particular defendant would be barred by the

  statute of limitations, even if the doctrine did not apply. Thus, the Magistrate Judge

  recommended denying the Motion as to any claim or Defendant based upon the statute of

  limitations defense.

          Defendants object in part to the Recommendation on this issue. Specifically, Defendants

  argue that, based on Plaintiffs’ allegations, by 2015 Plaintiff was aware of the seriousness of his

  condition and knew that Defendants’ ratification of the Clinical Standards caused non-defendant

  medical personnel to deny or delay his Hepatitis C treatment. Thus, Defendants assert that, as to

  Defendants Raemisch, Tiona, and Jordan, Plaintiff cannot recover for any alleged wrongdoing

  which occurred prior to May 21, 2016, two years before the complaint was filed against them on

  May 22, 2018.2 As to Defendant Ariola-Tirella, Defendants argue that he was first named as a

  defendant in February 14, 2020 and, to the extent he is alleged to have engaged in misconduct

  prior to February 14, 2018, Plaintiff cannot recover for such misconduct. Plaintiff counters “that

  is not how the statute of limitations operates at this stage of the proceedings.” While the Court

  rejects Plaintiff’s argument, see, e.g., Chrisco v. Raemisch, 374 F. Supp. 3d 1093, 1098-99 (D.

  Colo. 2019) (while plaintiff’s entire claim was not time barred, he was nonetheless precluded

  from pursuing claim based on acts which occurred prior to April 24, 2015 as that was time

  barred), the Court nonetheless finds Defendants have not sufficiently shown that dismissal may

  be had on this record.

          The Court’s review of the record shows it is unable to dismiss any Defendant or any

  claim, even in part, based on the allegations and arguments at hand. First, it appears Defendants’

  argument that Plaintiff was aware or knew he had claims by 2015 as against all Defendants may


  2
   Defendants state the complaint was filed on May 21, 2018 but the court records show it was filed on May 22. (ECF
  No. 1.)

                                                          9
Case 1:18-cv-01249-RM-STV Document 229 Filed 03/25/21 USDC Colorado Page 10 of 10




   be based on aggregating allegations against separate Defendants. That is improper because the

   Court must examine when Plaintiff knew or had reason to know “separately for each of these

   Defendants.” Vasquez v. Davis, 882 F.3d 1270, 1276 (10th Cir. 2018).

            Further, Plaintiff alleges Defendant Tiona signed versions of the Clinical Standards in

   November 2015 and November 2016 (ECF No. 188, ¶¶ 11, 51). Those allegations, however, fail

   to make clear as to when Plaintiff knew or had reason to know that Defendant Tiona signed those

   Clinical Standards on those dates. Nor can Plaintiff’s knowledge be reasonably inferred based on

   other allegations. This also holds true for Defendants Rishi-Tirella and Jordan. As for Defendant

   Raemisch, the Court agrees with the recommendation that at least some of his conduct may have

   occurred within the limitations period. Whether the conduct outside the limitations period is

   barred, however, may be impacted by whether the continuing violation doctrine applies under

   these allegations. And, on the current record, the Court finds it cannot resolve that issue.

   Accordingly, Defendants’ objection is overruled.

      IV.      CONCLUSION

            Based on the foregoing, the Court ORDERS as follows:

            (1) Defendants’ Objection (ECF No. 227) is OVERRULED;

            (2) The Recommendation (ECF No. 226) is ACCEPTED; and

            (3) Defendants’ Motion to Dismiss (ECF No. 204) is DENIED.

            DATED this 25th day of March, 2021.

                                                         BY THE COURT:



                                                         ____________________________________
                                                         RAYMOND P. MOORE
                                                         United States District Judge



                                                    10
